UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1174


RYNELE MAURICE MARDIS,

                  Plaintiff - Appellee,

          v.

CAROLYN MARDIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cv-00374-JKB)


Submitted:   July 28, 2011                  Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carolyn Mardis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carolyn Mardis seeks to appeal the district court’s

order    remanding      this     case   to       the    Circuit    Court    for     Howard

County,   Maryland,       from      which    it    was    removed.    We    dismiss    the

appeal.

               Generally, “[a]n order remanding a case to the State

court from which it was removed is not reviewable on appeal or

otherwise.”       28 U.S.C. § 1447(d) (2006).                The Supreme Court has

instructed that “§ 1447(d) must be read in pari materia with [28

U.S.C.]    §    1447(c)      [(2006)],       so    that    only    remands    based     on

grounds   specified       in    §   1447(c)       are    immune    from    review    under

§ 1447(d).”       Things Remembered, Inc. v. Petrarca, 516 U.S. 124,

127 (1995).      Thus:

       § 1447(d) bars . . . review of a district court’s
       remand order only if the order was issued under
       § 1447(c) and invoked the grounds specified therein,
       . . . either (1) that the district court granted a
       timely filed motion raising a defect in removal
       procedure or (2) that it noticed a lack of subject
       matter jurisdiction.

Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 196

(4th    Cir.    2008)    (internal      quotation         marks,     alterations,      and

citations omitted).            “Whether a district court’s remand order is

reviewable      under    §   1447(d)    is       not    determined    by    whether    the

order explicitly cites § 1447(c) or not.”                         Borneman v. United

States, 213 F.3d 819, 824 (4th Cir. 2000).




                                             2
          In this case, the district court remanded the action

because it lacked subject matter jurisdiction.     Under the cited

authorities, we are without jurisdiction to review the remand

order, and we dismiss the appeal.     Appellant’s “Motion to Obtain

the Record by Court Order” is denied.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                          DISMISSED




                                  3